DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 18, 2020, has been entered.
Response to Amendment
This Office Action is in response to the amendments filed in the RCE on December 18, 2020, as directed by the Final Rejection on August 8, 2020. Claims 1, 36 and 42 are amended. Claims 48-52 are new. Claims 1-13 and 35-52 are pending in the instant application. The previous rejections under 35 U.S.C 112(b) are withdrawn as necessitated by amendment. The previous rejections under 35 U.S.C 102 and 103 are withdrawn as necessitated by amendment. 
Response to Arguments
Applicant’s arguments, see Page 8-9, filed December 18, 2020, with respect to claims 1-13 and 35-52 have been fully considered and are persuasive.  The previous rejections of claims 1-13 and 35-47 has been withdrawn. 
Allowable Subject Matter
Claims 1-13 and 35-52 are allowed and are renumbered 1-31.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art can be seen as Baecke (U.S Publication No. 2012/0266890 A1).
Regarding claim 1, Baecke discloses a nasal seal comprising: a seal body (10) formed of a soft flexible material (Paragraph 0017) and having a sidewall that at least partially defines an inner cavity (see Fig. 4, the sidewall defines an inner cavity), the seal body comprising: a sealing portion (15/20 and 25/35) comprising a first nostril prong and a second nostril prong (35/40; also see Paragraph 0017 where the 
However, Baecke is silent regarding wherein the maximum width of the sealing portion defines the greatest width of the seal body. As is shown in Fig. 4, it appears that the lower border at 55 defines the greatest width of the seal body over, and the width of the sealing portion from 65 to 15 of the sealing portion is smaller in width. In Applicant’s specification, a relatively larger sealing portion compared to the bellows portion helps minimize the size of the seal (see Specification Paragraph 0180). Further, there is no prior art or teaching which would suggest adjusting the width of the sealing portion to be larger than the other sections of the seal body.
Regarding claim 36, Baecke is silent regarding wherein the greatest height of the sealing portion is greater than a combination of the height of the bellows portion and a height of the base portion. As is also shown in Fig. 4, the bellows portion 60 and the base portion 5 have a combined height that is greater than the remaining height of the sealing portion. In Applicant’s specification, a relatively larger sealing portion compared to the bellows portion helps minimize the size of the seal (see Specification Paragraph 
Regarding claim 42, Baecke discloses a sealing portion and a bellows portion as defined above, and further defines wherein the sealing portion has a greatest distance measured between a first outermost point on a proximal wall of the sidewall in the sealing portion (see Fig. 4, at 15) and a second outermost point on a distal wall of the sidewall in the sealing portion (see Fig. 4, at 60). This distance is greater than the greatest distance of the lower bellows portion but is not substantially normal to a longitudinal axis of the seal body, as is required by the claim limitations. The distance measured between 15 and 60 at the sealing portion is at roughly a 45 degree angle relative to the longitudinal axis of the seal body, and thus cannot be considered substantially normal. Other distances defined by the lower bellow portion of Baecke that are normal to the longitudinal axis are greater than the greatest distances of the sealing portion (see Fig. 4).
Thus, it is found that the limitations of the instant application would only have been met at with impermissible hindsight or through arbitrary reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gusky (U.S Publication No. 2016/0095996 A1) - a nasal seal that can be seen as disclosing at least the limitations of independent claim 1. However, Gusky does not qualify as prior art upon consideration of the provisional for the instant application filed on March 27, 2015.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378.  The examiner can normally be reached on Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785